Exhibit 10.4

LOGO [g77217img001.jpg]

SEMTECH CORPORATION

2008 LONG-TERM EQUITY INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR STOCK UNIT AWARD CERTIFICATE

THIS AWARD is made this [Date] (the “Award Date”) by Semtech Corporation, a
Delaware corporation (the “Corporation”), to [Name] (the “Director”).

R E C I T A L S

A. The Corporation has established the Corporation’s 2008 Long-Term Equity
Incentive Plan (the “Plan”) in order to provide eligible persons of the
Corporation with an opportunity to acquire shares of the Corporation’s common
stock, par value $0.01 per share (the “Common Stock”).

B. The Plan Administrator has determined that it would be in the best interests
of the Corporation and its stockholders to grant the stock unit award (the
“Award”) described in this Award Certificate to the Director as compensation, as
an inducement to remain in the service of the Corporation, and as an incentive
for increasing efforts during such service.

NOW, THEREFORE, this Award is made on the following terms and conditions:

1. Definitions and Incorporation. Capitalized terms used in this Award
Certificate and not otherwise defined herein shall have the meanings given to
such terms in the Plan. The Plan is hereby incorporated in and made a part of
this Award Certificate as if fully set forth herein.

2. Award of Stock Units. Pursuant to the Plan, the Corporation hereby awards to
the Director as of the date hereof an Award with respect to [            ] stock
units (subject to adjustment in accordance with Section 7 of the Plan) (the
“Stock Units”), which Stock Units are restricted and subject to forfeiture on
the terms and conditions hereinafter set forth. As used herein, the term “Stock
Unit” shall mean a non-voting unit of measurement which is deemed solely for
purposes of calculating the amount of payment under the Plan and this Award
Certificate to be equivalent to one outstanding share of the Common Stock
(subject to adjustment in accordance with Section 7 of the Plan). The Stock
Units shall be used solely as a device for the determination of the payment to
eventually be paid to the Director if such Stock Units vest pursuant to Sections
4, 6 or 7 hereof. The Stock Units shall not be treated as property or as a trust
fund of any kind. The Director acknowledges that the Plan Administrator may use
a broker or other third party to facilitate its stock unit award recordkeeping
and agrees to comply with any administrative rules and procedures regarding
stock unit awards as may be in place from time to time. The Director
acknowledges and agrees that the Corporation may require that any Common Stock
received under the Award be deposited in a brokerage account (in the name of the
Director) with a broker designated by the Corporation, and the Director agrees
to take such reasonable steps as the Corporation may require to open and
maintain such an account.



--------------------------------------------------------------------------------

3. Rights as a Shareholder/Dividends and Voting.

(a) Limitations on Rights Associated with Units. The Director shall have no
rights as a shareholder of the Corporation, no dividend rights (except as
expressly provided in Section 3(b) below with respect to dividend equivalent
rights) and no voting rights, with respect to the Stock Units and any shares of
Common Stock underlying such Stock Units.

(b) Dividend Equivalent Rights Distributions. In the event that the Corporation
pays an ordinary cash dividend on its Common Stock and the related dividend
payment record date occurs at any time after the Award Date and before all of
the Stock Units subject to the Award have either been paid pursuant to Section 5
or terminated pursuant to Section 6, the Corporation shall credit the Director
as of such record date with an additional number of Stock Units equal to (i) the
per-share cash dividend paid by the Corporation on its Common Stock with respect
to such record date, multiplied by (ii) the total number of outstanding and
unpaid Stock Units (including any dividend equivalents previously credited
hereunder) (with such total number adjusted pursuant to Section 7 of the Plan
and/or Section 12 hereof) subject to the Award as of such record date, divided
by (iii) the fair market value of a share of Common Stock (as determined under
the Plan) on such record date. Any Stock Units credited pursuant to the
foregoing provisions of this Section 3(b) shall be subject to the same vesting,
payment and other terms, conditions and restrictions as the original Stock Units
to which they relate. No crediting of Stock Units shall be made pursuant to this
Section 3(b) with respect to any Stock Units which, as of such record date, have
either been paid pursuant to Section 5 or terminated pursuant to Section 6.

4. Vesting. Subject to Sections 6 and 7 below, the Award shall vest and become
nonforfeitable with respect to one hundred percent (100%) of the total number of
Stock Units (subject to adjustment under Section 7 of the Plan) on the first
anniversary of the Award Date (the “Vesting Date”).

5. Timing and Manner of Payment of Stock Units. Subject to Sections 6, 7 and 8
below, upon or as soon as practicable after the Director’s Separation Date (as
defined below), but in all events by the 15th day of the third calendar month
following the calendar month in which the Director’s Separation Date occurs, the
Corporation shall make a cash payment to the Director with respect to the number
of Stock Units subject to the Award that had vested (including any Stock Units
that become vested in the circumstances pursuant to Sections 6 or 7) as of the
Director’s Separation Date; provided, however, that in no event shall any
payment be made to the Director hereunder until the Director has experienced a
“separation from service” within the meaning of Section 409A of the Code (and
the published guidance and regulations promulgated thereunder). For purposes
hereof, the Director’s “Separation Date” shall be the last date that the
Director (1) is employed by and/or (2) renders services to the Corporation or
any of its Subsidiaries. The amount of the cash payment described in the first
sentence of this Section 5 shall equal (i) the per-share closing price of a
share of Common Stock on the Director’s Separation Date, multiplied by (ii) the
total number of such vested Stock Units. The Corporation’s obligation to make
payment with respect to vested Stock Units is subject to the condition precedent
that the Director or other person entitled under the Plan to receive payment
with respect to the vested Stock Units deliver to the Corporation any
representations or other documents or assurances required pursuant to
Section 5.4 of the Plan.



--------------------------------------------------------------------------------

6. Effect of Termination of Service.

(a) Death or Disability. Notwithstanding anything to the contrary herein or in
the Plan, in the event that the Director’s Separation Date occurs prior to the
Vesting Date as a result of the death or Disability (as defined below) of the
Director, the Director’s outstanding Stock Units (to the extent not then
otherwise vested) shall be fully vested on the Director’s Separation Date. For
purposes of this Award Certificate, “Disability” means a “total and permanent
disability” within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Plan Administrator.

(b) Other Terminations of Service. Notwithstanding anything to the contrary
herein or in the Plan, in the event that the Director’s Separation Date occurs
prior to the Vesting Date as a result of any circumstances other than the
Director’s death or Disability, then a number of Stock Units subject to the
Award (to the extent not then otherwise vested) shall become vested on the
Separation Date equal to (i) the total number of Stock Units subject to the
Award, multiplied by (ii) a fraction (not greater than one), the numerator of
which is the number of whole weeks between the Director’s Separation Date and
the Award Date, and the denominator of which is fifty two (52). Any Units
subject to the Award that are not vested on the Director’s Separation Date
(after giving offset to any accelerated vesting required by this Section 6)
shall terminate on such Separation Date, regardless of the reason for such
Separation Date.

(c) Termination of Units. If any unvested Stock Units are terminated hereunder,
such Stock Units shall automatically terminate and be cancelled as of the
applicable Separation Date without payment of any consideration by the
Corporation and without any other action by the Director, or the Director’s
beneficiary or personal representative, as the case may be.

7. Effect of Change in Control. Notwithstanding any other provision to the
contrary contained herein, subject to the provisions of Section 7 of the Plan,
in the event of a Change in Control (as defined below), any outstanding Stock
Units shall automatically become fully vested as of the date of the Change in
Control without any further action on the part of the Board, the stockholders or
the Plan Administrator. For purposes hereof, a “Change in Control” shall mean
(i) a merger or consolidation in which the stockholders of the Corporation
immediately prior to such merger or consolidation do not hold, immediately after
such merger or consolidation, more than 50% of the combined voting power of the
surviving or acquiring entity (or parent corporation thereof), or (ii) the sale
of substantially all of the assets of the Corporation or assets representing
over 50% of the operating revenues of the Corporation, or (iii) any person shall
become the beneficial owner of over 50% of the Corporation’s outstanding Common
Stock or the combined voting power of the Corporation’s then outstanding voting
securities entitled to vote generally, or become a controlling person as defined
in Rule 405 promulgated under the Securities Act.

8. Section 409A. Notwithstanding anything to the contrary herein or in the Plan,
if the Director is a “specified employee” within the meaning of Section 409A,
and, as a result of that status, any portion of the payments hereunder would
otherwise be subject to taxation pursuant to Section 409A of the Code, the
Director shall not be entitled to any payments upon a



--------------------------------------------------------------------------------

separation from service until the earlier of (i) the date which is six
(6) months after his or her separation from service for any reason other than
death, or (ii) the date of the Director’s death; provided that the first such
payment thereafter shall include all amounts that would have been paid earlier
but for such six (6) month delay.

9. Non-Transferability of Award. This Award is personal and, prior to the time
they have become vested pursuant to Sections 4, 6 or 7 hereof or Section 7 of
the Plan, neither the Stock Units nor any rights hereunder may be transferred,
assigned, pledged or hypothecated by the Director in any way (whether by
operation of law or otherwise), other than by will or the laws of descent and
distribution (or a transfer not for value to a family trust established by the
Director for the benefit of his or her family members, provided that the
Director is a trustee of such trust and such trust remains revocable by the
Director for his or her life), nor shall any such rights be subject to
execution, attachment or similar process; provided, however that such
restrictions shall not apply to transfers to the Corporation. Except as
otherwise provided herein, any attempted alienation, assignment, pledge,
hypothecation, attachment, execution or similar process, whether voluntary or
involuntary, with respect to all or any part of the Director’s unvested rights
under this Award, shall be null and void.

10. No Right to Continued Service. The vesting schedule requires continued
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under the
Award. Nothing contained in the Plan or the Award constitutes a continued
service commitment by the Corporation, confers upon the Director any right to
remain in service to the Corporation, interferes with the right of the
Corporation at any time to terminate such service, or affects the right of the
Corporation to increase or decrease the Director’s other compensation.

11. Tax Consequences.

(a) Tax Consultation. The Director may suffer adverse tax consequences as a
result of his or her acceptance of the Award. The Director is and will be solely
responsible for the satisfaction of any taxes that may arise (including taxes
arising under Section 409A of the Code); the Corporation shall not have any
obligation whatsoever to pay such taxes. By accepting this Award, the Director
acknowledges that he or she is not relying on the Corporation for any tax advice
and will consult with his or her own individual tax advisors to the extent he or
she deems advisable.

(b) Withholding. Upon or in connection with the distribution of cash in respect
of the Stock Units, the Corporation shall deduct from such distribution the
amount of any taxes which the Corporation may be required to withhold with
respect to such distribution. The Director agrees to take any further actions
and execute any additional documents as may be necessary to effectuate the
provisions of this Section 11.

12. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7 of the Plan, the
Plan Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Section 3(b).



--------------------------------------------------------------------------------

13. Severability. In the event that any provision or portion of this Award
Certificate shall be determined to be invalid or unenforceable for any reason,
in whole or in part, in any jurisdiction, the remaining provisions of this Award
Certificate shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law in such jurisdiction, and such
invalidity or unenforceability shall have no effect in any other jurisdiction.

14. Binding Effect. This Award Certificate shall extend to, be binding upon and
inure to the benefit of the Director and the Director’s legal representatives,
heirs, successors and assigns (subject, however, to the limitations set forth in
Section 9 with respect to the transfer of this Award Certificate or any rights
hereunder or of the Stock Units), and upon the Corporation and its successors
and assigns, regardless of any change in the business structure of the
Corporation, be it through spinoff, merger, sale of stock, sale of assets or any
other transaction.

15. Notices. Any notice to the Corporation contemplated by this Award
Certificate shall be in writing and addressed to it in care of its Chief
Executive Officer; and any notice to the Director shall be addressed to him or
her at the address on file with the Corporation on the date hereof or at such
other address as he or she may hereafter designate in writing.

16. Entire Agreement. This Award Certificate, together with the Plan,
constitutes the entire understanding between the Corporation and the Director
with regard to the subject matter of this Award Certificate. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter of this Award
Certificate.

17. Waiver. The waiver of any breach of any duty, term or condition of this
Award Certificate shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or of any other duty, term or condition of this
Award Certificate.

18. Interpretation. The interpretation, construction, performance and
enforcement of the terms and conditions of this Award Certificate and the Plan
shall lie within the sole discretion of the Plan Administrator, and the Plan
Administrator’s determinations shall be conclusive and binding on all interested
persons.

19. Choice of Law; Arbitration. This Award Certificate shall be governed by, and
construed in accordance with, the laws of the State of California (disregarding
any choice-of-law provisions). Any dispute or disagreement regarding the
Director’s rights under this Award Certificate shall be settled solely by
binding arbitration in accordance with applicable rules of the American
Arbitration Association.

20. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Award Certificate shall be construed and interpreted consistent with that
intent.

 

SEMTECH CORPORATION,

a Delaware corporation

By:       [Name]